IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


VERONICA KELLY,                        : No. 722 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (COMMONWEALTH OF                 :
PENNSYLVANIA),                         :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.